

	

		II

		109th CONGRESS

		2d Session

		S. 2375

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2006

			Mr. Coleman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to advance medical

		  research and treatments into pediatric cancers, ensure patients and families

		  have access to the current treatments and information regarding pediatric

		  cancers, establish a population-based national childhood cancer database, and

		  promote public awareness of pediatric cancers.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Conquer Childhood Cancer Act of

			 2006.

		2.FindingsCongress makes the following

			 findings:

			(1)Cancer kills more

			 children than any other disease.

			(2)Each year cancer

			 kills more children between 1 and 20 years of age than asthma, diabetes, cystic

			 fibrosis, and AIDS, combined.

			(3)Every year, over

			 12,500 young people are diagnosed with cancer.

			(4)Each year about

			 2,300 children and teenagers die from cancer.

			(5)One in every 330

			 Americans develops cancer before age 20.

			(6)Some forms of

			 childhood cancer have proven to be so resistant that even in spite of the great

			 research strides made, most of those children die. Up to 75 percent of the

			 children with cancer can now be cured.

			(7)The causes of

			 most childhood cancers are not yet known.

			(8)Childhood cancers

			 are mostly those of the white blood cells (leukemias), brain, bone, the

			 lymphatic system, and tumors of the muscles, kidneys, and nervous system. Each

			 of these behaves differently, but all are characterized by an uncontrolled

			 proliferation of abnormal cells.

			(9)Eighty percent of

			 the children who are diagnosed with cancer have disease which has already

			 spread to distant sites in the body.

			(10)Ninety percent

			 of children with a form of pediatric cancer are treated at one of the more than

			 200 Children's Oncology Group member institutions throughout the United

			 States.

			3.PurposesIt is the purpose of this Act to authorize

			 appropriations to—

			(1)encourage and

			 expand the support for biomedical research programs of the existing National

			 Cancer Institute-designated multi-center national infrastructure for pediatric

			 cancer research;

			(2)establish a

			 population-based national childhood cancer database (the Children's Cancer

			 Research Network) to evaluate incidence trends of childhood cancers and to

			 enable the investigations of genetic epidemiology in order to identify causes

			 to aid in development of prevention strategies;

			(3)provide

			 informational services to patients and families affected by childhood

			 cancer;

			(4)support the

			 development, construction and operation of a comprehensive online public

			 information system on childhood cancers and services available to families;

			 and

			(5)establish a

			 fellowship program in pediatric cancer research to foster clinical and

			 translational research career development in pediatric oncologists in the early

			 stages of their career.

			4.Pediatric cancer

			 research and awarenessSubpart

			 1 of part C of title IV of the Public Health Service Act (42 U.S.C. 285 et

			 seq.) is amended by adding at the end thereof the following:

			

				417E.Pediatric

				cancer research and awareness

					(a)Pediatric

				cancer research

						(1)Special

				programs of research excellence in pediatric cancersThe Director

				of NIH, acting through the National Cancer Institute, shall establish special

				programs of research excellence in the area of pediatric cancers. Such programs

				shall demonstrate a balanced approach to research cause, prognosis, prevention,

				diagnosis, and treatment of pediatric cancers that foster translation of basic

				research findings into innovative interventions applied to patients.

						(2)Fellowship of

				excellence in pediatric cancer researchThe Secretary shall

				develop a grant mechanism for the establishment, in cooperation with the

				National Cancer Institute-supported pediatric cancer clinical trial groups, of

				Research Fellowships in Pediatric Cancer to support adequate numbers of

				pediatric focused clinical and translational investigators thereby facilitating

				continuous momentum of research excellence.

						(b)National

				Childhood Cancer RegistryThe Director of NIH shall award a grant

				for the operation of a population-based national childhood cancer database, the

				Childhood Cancer Research Network (CCRN), of the Children’s Oncology Group, in

				cooperation with the National Cancer Institute.

					(c)Public

				awareness of pediatric cancers and available treatments and

				researchThe Secretary shall award a grants to recognized

				childhood cancer professional and advocacy organizations for the expansion and

				widespread implementation of activities to raise public awareness of currently

				available information, treatment, and research with the intent to ensure access

				to best available therapies for pediatric cancers.

					(d)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section, $20,000,000 for each of fiscal years 2007 through 2011.

				Funds appropriated under this section shall remain available until

				expended.

					.

		

